

Exhibit 10.1
[dardenlogo1a13.jpg]




Date: August 27, 2014




Clarence Otis, Jr.
[Address redacted]




Dear Clarence,


Thank you for your contributions to the Company during your years of service to
Darden. This Agreement will confirm your upcoming termination of active
employment from one or more subsidiaries of Darden Restaurants, Inc. (Darden
Restaurants, Inc. and its subsidiaries hereinafter referred to as the “Company”)
on December 31, 2014 or earlier upon the appointment of your successor (the
“Separation Date”). On the Separation Date, you will be placed on a leave of
absence until the last day of a one hundred four (104) week period (the “Payment
Termination Date”), and you will receive the separation benefits described below
from the Separation Date until the Payment Termination Date. This letter sets
forth our mutual understanding of the terms of your separation.


1. This Agreement, (together with the Summary of Benefits attached to this
letter), will supersede all terms and provisions of any prior employment
agreement, oral or written, between you and the Company, including the
Management Continuity Agreement between you and the Company dated as of October
1, 2009 (“Prior Agreement”), except the Performance Stock Units Award Agreement
and the Non-Qualified Stock Option Agreement. In case a dispute arises between
either this Agreement and the Performance Stock Units Award Agreement and/or the
Non-Qualified Stock Option Agreement, the Performance Stock Units Award
Agreement and/or the Non-Qualified Stock Option Agreement will control. Except
as provided herein, any Prior Agreement, with the exception of the Performance
Stock Units Award Agreement and the Non-Qualified Stock Option Agreement, shall
be of no further force and effect.


2. Commencing the Separation Date until the Payment Termination Date, you cannot
perform any services on behalf of the Company unless specifically requested to
do so in writing by me. During this period, you shall not make any commitments
or incur any expenses for or in the name of the Company without my express
written authorization.


3. You will be entitled to the separation benefits listed below during the
period from the Separation Date until the Payment Termination Date.


(a)
You will receive your regular gross base salary of $23,294.23 per week. However,
you will not be entitled or eligible to receive any raises, be granted any stock
options or performance stock units, or receive any bonus payments for fiscal
2016 or later. Except as required by law, you will not accrue, earn or be
entitled to any vacation benefits, personal time or sick time, and any earned
and accrued but unused vacation balance will be paid to you.




1



--------------------------------------------------------------------------------





(b)
Unless specifically provided for in this Agreement, you will not be reimbursed
for any expenses incurred after the Separation Date, and any outstanding
business expenses incurred prior to the Separation Date must be submitted to the
Company within the next 31 days.



(c)
You will be eligible to participate in the physical examination through the end
of the calendar year and financial counseling benefits through the end of the
calendar year 2015.



(d)
You will be eligible to participate in medical, dental, and vision coverage
substantially similar to your coverage level on the Separation Date and
according to the terms and conditions of the applicable benefit plan(s) and in
accordance with practices and policies in effect on the Separation Date;
provided, however, that in no event will you be entitled to participate in any
life insurance, short-term disability coverage (including salary continuation)
or long-term disability coverage. When medical insurance coverage ends as of the
Payment Termination Date, you may elect to continue coverage under the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”). In addition, you are
eligible to enroll for yourself and your spouse in whatever “retiree medical
plan,” if any, that is then maintained by the Company in accordance with the
terms and conditions of the applicable retiree medical plan.



(e)
Except as specifically provided for herein, you will not be eligible to
participate in benefit plans or programs sponsored by the Company after the
Separation Date. You will not be eligible to participate in a qualified
retirement plan sponsored by Darden Restaurants, Inc. and distribution from any
qualified retirement plan will be made pursuant to the terms of the applicable
plan. You may not defer any amounts into the FlexComp Plan; however, pursuant to
the terms of that plan, you will receive a company award prorated through the
Separation Date, and such company award will be paid to you when the company
award is made.



(f)
Until the Payment Termination Date, you will continue to vest in stock options,
restricted stock and performance stock units awarded prior to the date of this
Agreement, in accordance with the terms of the applicable equity award
Agreement, as if you were a regular, full-time employee. You may also exercise
stock options subject to the terms of the grant. During the term of this
Agreement, you understand that you may be subject to Darden Restaurants, Inc.’s
window periods and agree to consult with the General Counsel’s office prior to
trading Darden Restaurants, Inc. equity, including stock, stock options or stock
units.



(g)
You may begin to use the outplacement benefits provided by the Company’s
approved outplacement vendor.



4. You may keep your company automobile for four weeks following your Separation
Date. Prior to that date, you may purchase the automobile at AMR market value
(adjusted market value as provided by the leasing company), less a percent equal
to 10% plus an additional 2% for each year of service, which will be included in
your earnings as imputed income in accordance with applicable tax laws. If you
do not purchase the car, you must return it to the Company within four weeks
following your Separation Date.


5. In consideration of the Company’s covenants and agreements contained herein,
you agree:
(a)
That the Company’s reputation and goodwill in the marketplace is of utmost
importance and value to the Company. You further agree not to make, publish or
cause to be published any


2



--------------------------------------------------------------------------------



public or private statement or comments disparaging or defaming Darden
Restaurants, Inc., its subsidiaries or affiliates, Board of Directors or the
management of those companies. You acknowledge and agree that this prohibition
extends to statements, written or verbal, made to anyone, including but not
limited to, the news media, competitors, vendors, and employees (past and
present). You further understand and agree that this paragraph is a material
provision of this agreement and that any breach of this paragraph shall be a
material breach of this agreement, and that the Company would be irreparably
harmed by violation of this provision.
(b)
You agree not to disclose any other confidential or proprietary information of
the Company or its affiliates, including Olive Garden, Bahama Breeze, LongHorn
Steakhouse, The Capital Grille, Seasons 52, Yard House or Eddie V’s to any third
parties, and to hold the confidential information in confidence and not to use,
transfer, or disclose the information, directly or indirectly to anyone.
Unauthorized disclosure will result in an extinguishment and/or return of any
consideration provided for hereunder.



(c)
That you are not eligible for reemployment or independent contractor status with
the Company and hereby waive any claim of right to reemployment by the Company,
including any of its subsidiaries or affiliates. You also agree that you are not
now seeking and will not in the future seek employment or independent contractor
status with the Company. You agree that if, for some reason, you are reemployed
by the Company in any capacity, such employment will be immediately terminated
upon the Company’s discovery of such employment. You further agree that upon the
Company’s termination of such employment, you shall make no claim whatsoever as
a result of such termination.



(d)
To notify the Company in writing, within five (5) business days of your
acceptance, if you accept employment with any employer prior to the Payment
Termination Date. Unless such employment violates your obligations hereunder,
you will continue to receive the separation payments and benefits as set forth
in this Agreement. Such notice shall specify the name and address of the
employer and the date of acceptance and shall be delivered to the Company, care
of the General Counsel.



(e)
After the Separation Date, that you will make yourself available at reasonable
times, intervals and places for interviews, consultations, internal
investigations and/or testimony during which you will provide to the Company, or
its designated attorneys or agents, any and all information known to you
regarding or relating to the Company or your activities on behalf of the Company
pertaining to the subject matter on which your cooperation is sought. You agree
to remain involved for so long as any such matters shall be pending.



(f)
You further agree that if you are ever subpoenaed or otherwise required by law
to provide any statement or other assistance to a party to a dispute or
litigation with the Company, other than the Company, then you will provide
written notice of the circumstances requiring such statement or other
assistance, including where applicable a copy of the subpoena or other legal
writ, in such a manner and at such a time that allows the Company to timely
respond. Nothing herein shall prevent you from cooperating with co-defendants in
litigation or with inquiry in a government investigation without a need to
obtain prior consent or approval from the company; however, you shall provide
prompt notice of any voluntary giving of oral or written statements to such
parties, and provide to


3



--------------------------------------------------------------------------------



the Company a copy of any written statement so given or a summary of any oral
statement provided.


(g)
Non-Disclosure.

i)
During the course of your employment you have received some or all of the
Company’s various Trade Secrets (as defined under applicable law) and
confidential or proprietary information, which includes the following whether in
physical or electronic form: (1) data and compilations of data related to
Business Opportunities, (2) computer software, hardware, network and internet
technology utilized, modified or enhanced by the Company or by employee in
furtherance of employee’s duties with the Company; (3) compilations of data
concerning Company products, services, customers, and end users including but
not limited to compilations concerning projected sales, new project timelines,
inventory reports, sales, and cost and expense reports; (4) compilations of
information about the Company’s employees and independent contracting
consultants; (5) the Company’s financial information, including, without
limitation, amounts charged to customers and amounts charged to the Company by
its vendors, suppliers, and service providers; (6) proposals submitted to the
Company’s customers, potential customers, wholesalers, distributors, vendors,
suppliers and service providers; (7) the Company’s marketing strategies and
compilations of marketing data; (8) compilations of data or information
concerning, and communications and agreements with, vendors, suppliers and
licensors to the Company and other sources of technology, products, services or
components used in the Company’s business; (9) the Company’s research and
development records and data; and, (10) any summary, extract or analysis of such
information together with information that has been received or disclosed to the
Company by any third party as to which the Company has an obligation to treat as
confidential (all of which constitutes “Confidential Information”). “Business
Opportunities” means all ideas, concepts or information received or developed
(in whatever form) by employee concerning any business, transaction or potential
transaction that constitutes or may constitute an opportunity for the Company to
earn a fee or income, specifically including those relationships that were
initiated, nourished or developed at the Company’s expense. Confidential
Information does not include data or information: (1) which has been voluntarily
disclosed to the public by the Company, except where such public disclosure has
been made by you without authorization from the Company; (2) which has been
independently developed and disclosed by others; or (3) which has otherwise
entered the public domain through lawful means.



ii)
All Confidential Information, Trade Secrets, and all physical and electronic
embodiments thereof are confidential and are and will remain the sole and
exclusive property of the Company. For a period of five (5) years following the
Separation Date, you agree that you shall protect any such Confidential
Information and Trade Secrets and shall not, except in connection with the
performance of your remaining duties for the Company, use, disclose or otherwise
copy, reproduce, distribute or otherwise disseminate any such Confidential
Information or Trade Secrets, or any physical or electronic embodiments thereof,
to any third party. Provided, however, that you may make disclosures required by
a valid order or subpoena issued by a court or administrative agency of
competent jurisdiction, in which event you will promptly notify the Company of
such order or subpoena to provide the Company an opportunity to protect its
interests.


4



--------------------------------------------------------------------------------





iii)
As of the Separation Date, you agree to promptly deliver to the Company all
property belonging to the Company, including but without limitation, all
Confidential Information, Trade Secrets and all electronic and physical
embodiments thereof, all Company files, customer lists, management reports,
memoranda, research, Company forms, financial data and reports , computers,
phones, personal digital assistants, books, records, videos, cards, keys,
Company credit cards and other documents (including but not limited to all such
data and documents in electronic form) supplied to or created by you in
connection with your employment with the Company (including all copies of the
foregoing) in your possession or control, and all of the Company’s equipment and
other materials in your possession or control (collectively “Company Property”).
You agree to allow the Company, at its request, to verify return of Company
Property and documents and information and/or permanent deletion of the same,
through inspection of personal computers, personal storage media, third party
websites, third party e-mail systems, personal digital assistant devices, cell
phones and/or social networking sites on which Company information was stored
during your employment with the Company.



iv)
Nothing contained herein shall be in derogation or a limitation of the rights of
the Company to enforce its rights or your duties under the applicable law
relating to Trade Secrets.



(h)
Non-Competition. You agree that for a period of twenty-four (24) months
following the Separation Date (the “Restricted Period”), you will not provide or
perform the same or substantially similar services, that you provided to the
Company, on behalf of any Direct Competitor, directly (i.e., as an officer or
employee) or indirectly (i.e., as an independent contractor, consultant,
advisor, board member, agent, shareholder, investor, joint venturer, or
partner), anywhere within the United States of America (the “Territory”).
“Direct Competitor” means any individual, partnership, corporation, limited
liability company, association, or other group, however organized, who competes
with the Company in the full service restaurant business.



i)
Nothing in this provision shall divest you from the right to acquire as a
passive investor (with no involvement in the operations or management of the
business) up to 1% of any class of securities which is: (i) issued by any Direct
Competitor, and (ii) publicly traded on a national securities exchange or
over-the-counter market.



(i)
Non-Solicitation. You agree that you shall not at any time during the Restricted
Period, on behalf of yourself or any other Person, directly or by assisting
others, solicit, induce, encourage or cause any of the Company’s vendors,
suppliers, licensees, or other Persons with whom the Company has a contractual
relationship and with whom you have had Material Contact during the last two
years of your employment, to cease doing business with the Company or to do
business with a Direct Competitor. “Material Contact” means contact between you
and a Person: (1) with whom or which you dealt on behalf of the Company; (2)
whose dealings with the Company were coordinated or supervised by you; (3) about
whom you obtained Confidential Information in the ordinary course of business as
a result of your association with the Company; or (4) who receives products or
services authorized by the Company, the sale or provision of which results or
resulted in compensation, commission, or earnings for you within two years prior
to the date of the termination of your employment with the Company. “Person”
means any individual, firm, partnership, association, corporation, limited
liability entity, trust, venture or other business organization, entity or
enterprise.


5



--------------------------------------------------------------------------------





(j)
Non-Recruitment. You agree that during the Restricted Period, you will not, on
behalf of yourself or any other Person, directly or by assisting others,
solicit, induce, persuade, or encourage, or attempt to solicit, induce,
persuade, or encourage, any individual employed by the Company, with whom you
have worked, to terminate such employee’s position with the Company, whether or
not such employee is a full-time or temporary employee of the Company and
whether or not such employment is pursuant to a written agreement, for a
determined period, or at will. The provision of this paragraph shall only apply
to those individuals employed by the Company at the time of solicitation or
attempted solicitation.



(k)
Acknowledgements. You acknowledge that the Company is in the business of
marketing, developing and establishing its restaurant brands and concepts on a
nationwide basis and that the Company makes substantial investments and has
established substantial goodwill associated with its restaurant brands and
concepts, supplier relationships and marketing programs throughout the United
States. You therefore acknowledge that the Territory in which the Company’s
Business is conducted is, at the very least, throughout the United States. You
further acknowledge and agree that it is fair and reasonable for the Company to
take steps to protect its Confidential Information, Trade Secrets, good will,
business relationships, employees, economic advantages, and/or other legitimate
business interests from the risk of misappropriation of or harm to its
Confidential Information, Trade Secrets, good will, business relationships,
employees, economic advantages, and/or other legitimate business interests. You
acknowledge that the consideration, including this Agreement and the
Confidential Information and Trade Secrets provided to you, gives rise to the
Company’s interest in restraining you from competing with the Company and that
any limitations as to time, geographic scope and scope of activity to be
restrained are reasonable and do not impose a greater restraint than is
necessary to protect Company’s Confidential Information, Trade Secrets, good
will, business relationships, employees, economic advantages, and/or other
legitimate business interests, and will not prevent you from earning a
livelihood.



(l)
Survival of Covenants. The provisions and restrictive covenants in this Section
of this Agreement shall survive the expiration or termination of this Agreement
for any reason. You agree not to challenge the enforceability or scope of the
provisions and restrictive covenants in this Section. You further agree to
notify all future persons, or businesses, with which you become affiliated or
employed by, of the provisions and restrictions set forth in this Section, prior
to the commencement of any such affiliation or employment.



(m)
Injunctive Relief. You acknowledge that if you breach or threaten to breach any
of the provisions of this Agreement, your actions will cause irreparable harm
and damage to the Company which cannot be compensated by damages alone.
Accordingly, if you breach or threaten to breach any of the provisions of this
Agreement, the Company shall be entitled to injunctive relief, in addition to
any other rights or remedies the Company may have. You hereby waive the
requirement for a bond by the Company as a condition to seeking injunctive
relief. The existence of any claim or cause of action by you against the
Company, whether predicated on this Agreement or otherwise, shall not constitute
a defense to the enforcement by the Company of your agreements under this
Agreement.



(n)
Extinguishment of Rights and Return of Consideration. Upon the Company’s good
faith determination of a violation by you of any of the terms of this Section,
you understand and agree that, in addition to the Company’s rights to obtain
injunctive relief and damages for such violation, any and all rights to any
payments or benefits under this Agreement,


6



--------------------------------------------------------------------------------



whether vested or unvested, shall be extinguished, and that you will be
obligated to return any consideration paid to you in exchange for the promises
contained herein.


(o)
That nothing in this Agreement shall be construed as an admission of liability
by the Company or you; rather, we are resolving any and all matters and disputes
regarding your employment and separation from the Company.





(p)
Release.

i)
You, for yourself, your spouse and your agents, successors, heirs, executors,
administrators and assigns, hereby irrevocably and unconditionally forever
releases and discharges the Company, its parents, divisions, subsidiaries and
affiliates and its and their current and former owners, directors, officers,
shareholders, insurers, benefit plans, representatives, agents and employees,
and each of their predecessors, successors, and assigns (collectively, “the
Releasees”), from any and all actual or potential claims or liabilities of any
kind or nature, including, but not limited to, any claims arising out of or
related to his employment and separation from employment with the Company; any
claims for salary, commissions, bonuses, other severance pay, vacation pay,
allowances or other compensation, or for any benefits under the Employee
Retirement Income Security Act (except for vested ERISA benefits); any claims
for discrimination, harassment or retaliation of any kind or based upon any
legally protected classification or activity; any claims under Title VII of the
Civil Rights Acts of 1964, the Age Discrimination in Employment Act, the Older
Workers Benefit Protection Act, the Americans with Disabilities Act, 42 U.S.C.
§1981, 42 U.S.C. § 1983, the Family Medical Leave Act and any similar state law,
the Fair Credit Reporting Act and any similar state law, the Equal Pay Act and
any similar state law, including the Florida Civil Rights Act, the Florida
Whistleblower Act, the Florida Minimum Wage Act, Florida Statute §448.08 (and
any other claim for unpaid wages or other compensation under Florida law), as
well as any amendments to any such laws; any claims for any violation of any
federal or state constitutions or executive orders; any claims for wrongful or
constructive discharge, violation of public policy, breach of contract or
promise (oral, written, express or implied), personal injury not covered by
workers’ compensation benefits, misrepresentation, negligence, fraud, estoppel,
defamation, infliction of emotional distress, contribution and any claims under
any other federal, state or local law, including those not specifically listed
in this Agreement, that you, your heirs, executors, administrators, successors,
and assigns now have, ever had or may hereafter have, whether known or unknown,
suspected or unsuspected, up to and including the date of this Agreement.



ii)
For the purpose of implementing a full and complete release and discharge of the
Releasees as set forth above, you acknowledges that this release is intended to
include in its effect, without limitation, all claims known or unknown that you
have or may have against the Releasees which arise out of or relate to your
employment, compensation, performance or termination of employment with the
Company, except for, and notwithstanding anything in this Agreement to the
contrary, claims which cannot be released solely by private agreement. This
release also excludes any claim for workers’ compensation benefits and any
rights you may have to indemnification or directors’ and officers’ liability
insurance under the Company’s bylaws or certificate of incorporation, any
indemnification agreement to which you are a party or beneficiary or applicable
law, as a result of having served as an officer, director or employee of the
Company or any of its affiliates. Employee further acknowledges and agrees that
you have received all leave, compensation and


7



--------------------------------------------------------------------------------



reinstatement benefits to which you were entitled through the date of this
Agreement, and that you were not subjected to any improper treatment, conduct or
actions as a result of a request for leave, compensation or reinstatement.


iii)
You affirm, by signing this document, that you have not suffered any unreported
injury or illness arising from your employment, and that you have not filed,
with any federal, state, or local court or agency, any actions or charges
against the Releasees relating to or arising out of your employment with or
separation from the Company. You further agree that while this release does not
preclude you from filing a charge with the National Labor Relations Board
(“NLRB”), the Equal Employment Opportunity Commission (“EEOC”) or a similar
state or local agency, or from participating in any investigation or proceeding
with them, you do waive your right to personally recover monies or reinstatement
as a result of any complaint or charge filed against the Company with the NLRB,
EEOC or any federal, state or local court or agency, except as to any action to
enforce or challenge this Agreement, to recover any vested benefits under ERISA,
or to recover workers’ compensation benefits.



(q) That in addition to all other applicable legal and equitable remedies
available to the Company upon your breach of any provision of this Agreement, if
you violate any provision of this Agreement, the right to all compensation and
benefits (whether paid or to be paid) under this Agreement, whether vested or
unvested, will be subject to extinguishment and/or return, and the Company will
be entitled to immediate injunctive relief. You authorize the Company to seek
such relief in the state or federal court in Orange County, Florida, and you
hereby waive all objections to venue and personal jurisdiction.


6. You must return all Company Property to Daisy Ng within 24 hours of the
Separation Date. At that time, you also will provide any passwords or Personal
Identification Numbers needed to access any Company Property such as electronic
files or devices. The Company may, in its sole discretion, authorize you in
writing to retain some or all such Company Property until a specified date, at
which time you shall return all such Company Property to the Company.




7. You acknowledge:


(a)
That you were provided forty-five (45) full days during which to consider
whether to sign this Agreement. If you have signed this Agreement prior to the
expiration of the 45-day period, you have voluntarily elected to forego the
remainder of that period.



(b)
That you have carefully read and fully understands all of the terms of this
Agreement.



(c)
That you understand that by signing this Agreement, you are waiving your rights
under the Age Discrimination in Employment Act, as amended by the Older Workers
Benefit Protection Act, 29 U.S.C. § 621, et seq., as well as all rights to all
claims described in Paragraph 3 of this Agreement, and that you are not waiving
any rights arising after the date that this Agreement is signed.



(d)
That you have been given an opportunity to consult with anyone you choose,
including an attorney, about this Agreement and the release it contains.




8



--------------------------------------------------------------------------------



(e)
That you understand fully the terms and effect of the Agreement and release and
know of no claim that has not been released by this Agreement. And, you further
acknowledge that you are not aware of, or that you have fully disclosed to the
Company, any matters for which you are responsible or which has come to your
attention as an employee of the Company that might give rise to, evidence, or
support any claim of illegal conduct, regulatory violation, unlawful
discrimination, or other cause of action against the Company.



(f)
That these terms are final and binding on you.



(g)
That you have signed this Agreement and release voluntarily, and not in reliance
on any representations or statements made to you by any employee or officer of
the Company or any of its subsidiaries.



8. This letter contains all the terms agreed upon between you and the Company
regarding your employment and its termination, and except as specifically
provided herein, supersedes all prior oral or written agreements, arrangements,
and communications. This Agreement can only be amended in writing signed by you
and the Company.


9. Arbitration. Except for injunctive relief as set forth herein, the parties
agree that any dispute between the parties regarding this Agreement shall be
submitted to binding arbitration in Orlando, Florida pursuant to the Darden
dispute resolution program.


10. Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the State of Florida (without giving effect to the conflict of
law principles thereof). Employee agrees that the state and federal courts of
Florida shall have jurisdiction over any litigation between you and the Company
regarding this Agreement, and you expressly submit to the exclusive jurisdiction
and venue of the federal and state courts sitting in Orange County, Florida.


11. All payments to you under the Agreement are subject to applicable tax and
other deductions required by law.


12. If any portion of this Agreement is found to be void, the remainder will
continue in full force and effect.





9



--------------------------------------------------------------------------------







 
Clarence, if this letter correctly sets forth our agreement, please sign and
date the enclosed copy where indicated and return it to me. You have 7 days from
the date of your acceptance of this Agreement to revoke it; if you do not revoke
it within the 7-day period, it will become effective. Revocation must be made in
writing and sent to Darden Restaurants, Inc., Attn: Daisy Ng, 1000 Darden Center
Drive, Orlando, FL 32837.


Sincerely,






Charles A. Ledsinger, Jr.
Chairman of the Board






BY:    /s/ Charles A. Ledsinger, Jr.            August 27,
2014                    
Date




Read and agreed.








/s/ Clarence Otis, Jr.    August 27, 2014                
Clarence Otis, Jr.                 Date




I knowingly and voluntarily elected to forego waiting 21 days to execute this
Release.










/s/ Clarence Otis, Jr.    August 27, 2014                
Clarence Otis, Jr.                Date











10



--------------------------------------------------------------------------------





Summary of Benefits


This is a summary of your benefits related to your separation. This is only a
summary; the terms and conditions of the benefits described are governed by the
relevant plan documents. Also, this summary describes benefits as the Company
currently maintains them. The Company reserves the right to modify, replace or
discontinue any of its benefit plans and programs at any time, and the actual
benefits provided may differ from those currently provided as a result of such
actions by the Company.


Salary – You will remain actively employed and be paid your regular salary
through December 31, 2014 or earlier upon the appointment of your successor,
which will become your “Separation Date”.


Unused Vacation Pay – Any earned and accrued but unused earned vacation hours
will be paid to you following your Separation Date. You will not be eligible for
or accrue any additional vacation benefits after your Separation Date.


Paid Leave of Absence – To provide you with continued health insurance coverage
and continued service credit for certain benefits described below, on the
Separation Date you will be placed on a paid Leave of Absence until the last day
of a one hundred and four (104) week period, which will become your “Payment
Termination Date”. While on Leave of Absence, you will not perform any services
for the Company unless specifically requested in writing. During this period,
you will receive $23,294.23 per week for 104 weeks for a total payment of
$2,422,600.00. These checks will be direct deposited, unless you request
otherwise.


Bonus – To the extent any bonus is paid pursuant to the Management and
Professional Incentive Plan (MIP), you will be eligible to receive a MIP bonus
award for the 2015 fiscal year on a pro-rated basis for your period of active
employment (to be paid in August 2015). You will not be eligible to receive any
bonus payments for fiscal 2016 or later.


Medical, Dental and Vision Insurance Plan Coverage – As a special separation
benefit, your health insurance coverage will continue while you are on Leave of
Absence and will end on the Payment Termination Date, unless extended as
provided by COBRA.


Group Life and Disability Insurance Plan Coverage – Your life and disability
insurance will end on your Separation Date (i.e., your last day of active
employment). Group Term Life Insurance may be converted to an individual whole
life policy after your Separation Date by directly contacting the life insurance
company; conversion forms will be sent to you.


Extended Medical/Dental Coverage (COBRA) – If you do not obtain health insurance
coverage elsewhere by the Payment Termination Date, you may elect to continue
medical and dental coverage as provided under COBRA, for you and any covered
dependents, for up to eighteen (18) months by paying 102% of the applicable
premium. A notification of your right to continue coverage along with enrollment
will be sent to you.


Retiree Medical – If you are currently enrolled in Darden’s medical coverage,
you are eligible to enroll in the Retiree Medical Plan for yourself and your
spouse in accordance with the terms and conditions of the Plan. This enrollment
eligibility continues until you are age 65. You are eligible for a Company
subsidy.



11



--------------------------------------------------------------------------------





FlexComp – You will be eligible to receive a pro-rated FlexComp Award in August
2015, which will be pro-rated for your period of active employment No additional
deferrals will be allowed during your Leave of Absence. During your Leave of
Absence you can transfer funds according to the Plan provisions. Your FlexComp
balance will be distributed in accordance with Plan provisions and your
elections.


Equity - You are eligible for an “Early Retirement” for purposes of your
non‑qualified stock option and performance stock unit award agreements. You will
not be eligible for any future grants. Your outstanding equity awards vest and
may be exercised according to the terms of the applicable grant agreement.


Company Property – All company credit cards, keys, manuals, records, files,
computers and equipment, telephone and any other company property in your
possession should be returned to Daisy Ng within twenty-four hours of the
Separation Date.


Company Car – You may keep your company automobile for four weeks following your
Separation Date. Prior to that date, you may purchase the automobile at AMR
market value (adjusted market value as provided by the leasing company), less a
percent equal to 10% plus an additional 2% for each year of service (the
discount is added to your W-2 as imputed income). If you do not purchase the car
you must return it to the Company and you will receive a refund for your
ownership portion of the automobile’s adjusted market value.


Competitive Dining – This benefit ends on your Separation Date.


Financial Counseling – An additional allowance will be provided for you to use
during your first year of retirement. Your remaining financial counseling
allowance must be used by December 31, 2015.


Company Physical – You may take a company-paid health physical before December
31, 2014 if you have not already taken one in 2014.


Management Continuity Agreement – Your Management Continuity Agreement will
terminate on the date of your separation agreement.



12

